Citation Nr: 1219682	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess 10 percent for status post cervical discectomy with occasional positional pain for the time period prior to March 28, 2011. 

2.  Entitlement to an evaluation in excess of 30 percent for status post cervical discectomy with occasional positional pain for the time period from March 28, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, that implemented the Board's grant of entitlement to service connection for a cervical spine disability and assigned an initial 10 percent disability rating. 

The Veteran expressed disagreement with the assigned disability rating in January 2007.  In March 2008, the Board, in pertinent part, remanded the issue so that the Veteran could be issued a statement of the case (SOC).  After a February 2009 SOC was issued, the Veteran filed a substantive appeal. 

In September 2010, the Board remanded this matter to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In a January 2012 rating decision, the RO increased the Veteran's evaluation for his service-connected cervical spine disability to 30 percent, effective March 28, 2011.  The issues of entitlement to higher disability evaluations based upon an initial grant of service connection remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

Parenthetically, the Board notes that the Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in October 2005 regarding the issue of entitlement to service connection for a cervical spine disorder.  A transcript of that hearing is of record.  A December 2007 letter from the Board notified the Veteran that the VLJ who conducted his October 2005 hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  During that same month, the Veteran responded that he did not wish to appear at a hearing and advised VA to consider his case on the evidence of record.

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDINGS OF FACT

1.  Prior to January 27, 2009, residuals of status post cervical discectomy with occasional positional pain were manifested by no more than slight limitation of motion of the cervical spine, mild intervertebral disc syndrome, no incapacitating episodes, and right C7 radiculopathy.

2.  From January 27, 2009, residuals of status post cervical discectomy with occasional positional pain resulted in intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to January 27, 2009, the criteria for an initial rating in excess of 10 percent for status post cervical discectomy with occasional positional pain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5243 (2011).

2.  From January 27, 2009, the schedular criteria for a rating of 60 percent, but no greater, for status post cervical discectomy with occasional positional pain have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5241, 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran filed his claim of entitlement to service connection for a cervical spine disorder in July 2000.  He was notified of the provisions of the VCAA by the RO in correspondence dated in April 2001, December 2002, and March 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

In a January 2006 rating decision, the RO granted entitlement to service connection for status post cervical discectomy with occasional positional pain and assigned a 10 percent evaluation, effective August 1, 2000.  The Veteran appealed the assignment of the initial evaluation for that benefit.

As noted above, the Veteran's claim for an initial rating for his cervical spine disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Dingess requirements, in May 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a January 2012 SSOC. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment record.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.

The Veteran was also provided with VA examinations in December 2000, April 2009, and March 2011 (with September 2011 addendum) for his service-connected cervical spine disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected cervical spine disability under the applicable rating criteria.  The Board recognizes that the Veteran's last VA examination is over a year old.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's cervical spine disability since the March 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a January 2006 rating decision, the RO granted entitlement to service connection for the Veteran's status post cervical discectomy with occasional positional pain and assigned an initial 10 percent rating, effective August 1, 2000, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5290 (2000) and later pursuant 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5241 (2003). 

In an April 2008 rating decision, the RO granted entitlement to service connection for right C7 radiculopathy associated with the Veteran's service-connected status post cervical discectomy with occasional positional pain, assigning a 20 percent rating from September 26, 2003.

As noted above, in a January 2012 rating decision, the RO increased the Veteran's evaluation for his service-connected cervical spine disability to 30 percent, effective March 28, 2011, pursuant 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5241 (2011).  

During the pendency of this appeal, the schedule for rating disabilities of the spine was revised effective on September 23, 2002, and on September 26, 2003.  See 67 Fed. Reg. 54349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see also 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)).  

The Board will evaluate the Veteran's claims under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  The effective date of any rating assigned under the revised scheduler criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Under the rating criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine was evaluated under Diagnostic Code 5290, which provided for the assignment of a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 30 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The terms "slight", "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).

Unfavorable ankylosis of the cervical spine warranted a 40 percent rating and favorable ankylosis warranted a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

Under the criteria in effect prior to September 23, 2002, mild intervertebral disc syndrome warranted the assignment of a 10 percent rating.  Intervertebral disc syndrome warranted a 20 percent rating for moderate disc disease with recurring attacks; a 40 percent rating for severe disc disease, with recurring attacks and intermittent relief; and a 60 percent rating for pronounced disease, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised criteria, effective September 23, 2002, intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).  A 10 percent rating required incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating required incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and a 40 percent rating required incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest and treatment "prescribed by a physician."  Id.

Under the revised criteria, effective September 26, 2003, spinal fusion (designated at Diagnostic Code 5241) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5293 for rating intervertebral disc syndrome was changed to Diagnostic Code 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine, or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Pertinent to the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour: or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignment when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Finally, the maximum 40 percent rating for cervical spine disability is only assignable for unfavorable ankylosis of the entire cervical spine.  

Note:  (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note:  (4) Round each range of motion measurement to the nearest five degrees. 

Note:  (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note:  (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011) (effective September 26, 2003).

As noted above, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants the assignment of a 10 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Factual Background 

The Veteran filed a claim for entitlement to service connection for a cervical spine disorder in July 2000.

A November 2000 statement from a private treatment provider noted that the Veteran had pain in the left shoulder and trapezius area radiating down the left arm into the hand.  MRI findings of the lumbar and cervical spine were noted to show intervertebral disc degenerative changes and spondylosis at multiple levels.  The MRI findings were noted to be consistent with his symptoms, which the provider found to be manifested by intervertebral disc syndrome with sciatica like pain and intermittent muscle spasm with severe recurring attacks with intermittent relief.

In a December 2000 VA spine examination report, the Veteran complained of cervical spine problems with neck pain especially in certain positions and on range of motion.  He detailed that he underwent a cervical diskectomy in 1997 after suffering severe neck pain radiating to the left shoulder.  On physicial examination, the Veteran was noted to have a supple neck with no spasm of the cervical area and some tenderness to palpation at C6-7.  Range of motion was indicated to be full on cervical flexion, side bending, and rotation without any pain or any limitation.  The examiner listed an assessment of status post cervical diskectomy with occasional positional pain in the cervical spine.

An April 2001 MRI report noted that the Veteran had severe neck pain after a February 2001 motor vehicle accident and listed an impression of findings compatible with previous C5-6 diskectomy and fusion and disc herniation at the C6-7 level centrally and predominantly to the left of midline.

Private treatment notes dated in May and June 2001 from M. A. G., M. D., showed complaints of severe neck pain and findings of cervical HNP/spondylitic complex at C6-7 with left cervicalgia/cervicobrachial syndrome probably secondary to hyperflexion injury suffered as a result of February 2001 accident.  In June 2001, the Veteran was noted to have left C7 radiculopathy with left C6-7 spondylosis and foraminal encroachment.  A June 2001 MRI report listed an impression of diffuse degenerative changes with post-surgical changes at C5-6 as well as disc and spurring abnormalities at C6-7 that significantly compromise the canal, cord and neural foramina.  In an October 2002 statement, the private physician indicated that he had evaluated the Veteran for long-standing intermittent neck and low back pain.  The physician noted that the Veteran underwent an anterior cervical diskectomy with fusion at C5-6 in January 1997 and continued to have intermittent severe neck pain radiating into the left shoulder and arm.  

VA treatment records dated in October 2001 showed an assessment of cervicalgia.  Complaints of neck pain and a notation of stable neck pain were detailed in August 2002.  In January 2003, the Veteran complained of lower back pain that radiated into his neck.  His neck pain was listed as stable in May 2003.

In an October 2005 hearing transcript, the Veteran asserted that he suffered chronic neck pain with herniated discs. 

An October 2006 statement from a private physician, G. K., M. D., noted that the Veteran presented with evidence of right C7 radiculopathy, to include symptoms of weakness in the intrinsic and wrist extensors with numbness on the fourth and fifth fingers of the right hand with neck pain and radicular arm pain.  Cervical MRI findings were noted to show postoperative anterior interbody fusion at C5-6.  The physician indicated that the Veteran had severe degenerative disc disease at C6-7 with a posterior spondylitic ridge producing mild to moderate spinal cord stenosis.  Significant foraminal stenosis was also noted at C2-3, C3-4, C4-5, C6-7, and C7-T1 as well as old minimal grade I compression deformity at C3, C4, and C7.  It was indicated that the Veteran underwent three cervical epidural steroid injections with improvement in his radicular pain syndrome but was left with persistent numbness and some weakness.

A January 2007 statement from a private physician, M. A. G., M. D., noted that the Veteran was being seen for persistent pain, paresthesias, and numbness.  Radiographic studies from September and November 2006 were noted to show stenosis at C5-6 secondary to ossification of the posterior longitudinal ligament/overgrowth of fusion mass as well as neural foraminal narrowing and stenosis at C4-5 and C7-T1 bilaterally. 

An additional February 2007 statement from G. K., M. D., noted that treatment for a severe flare-up of neck and radicular arm pain with paresthesias and weakness in the C7 distribution encompassed a nine week period.  While the physician commented that Veteran remained symptomatic, he anticipated that there would exacerbations and remissions.  

VA treatment notes dated in October 2007 and October 2008 showed notations of back/neck pain complicated by an April 2004 motor vehicle accident, diffuse arthralgias, and neck pain.  Additional complaints of neck pain were noted in October 2009 and October 2010. 

In a January 2009 statement, G. K., M. D., provided a clinical update on the Veteran, noting that he continued to present with intermittent exacerbation and remission of symptoms related to severe cervical stenosis.  The majority of the Veteran's complaints were noted to relate to severe radicular pain with intermittent parathesias.  He was noted to respond to continued conservative measures including non-steriodal anti-inflammatory medication, narcotic analgesics, rest, and lifestyle modification.  The physician commented that episodic flare-ups appear to be of increasing severity as well as duration.  He specifically indicated that the Veteran was incapacitated by his pain approximately one week in every six weeks with restricted range of motion of the cervical region as well as chronic pain with decreased range of motion and intermittent radicular symptoms in a C7 dermatomal distribution.  It was detailed that the Veteran suffered occasional radicular weakness depending on his physical activity level in a C7 distribution (triceps and wrist extensors with decreased grip) as well as remained symptomatic from foraminal stenosis with intermittent motor loss. 

In an April 2009 VA spine examination report, the Veteran complained of diffuse, deep, and constant lower neck pain at a level of 7/10 (moderate to severe pain) with periodic radiation of pain to the right upper extremity.  He reported flare-ups with pain of 10/10 at least once or twice a week as well as commented that pain medications provided some control of pain.  He complained of associated symptoms of fatigue, dizziness, and erectile dysfunction.  It was noted that there was minimal impact on his activities of daily living and that he was not working.  On physical examination, the examiner noted healed surgical scar, normal curvature, normal gait, tenderness to percussion, present bilateral deep tendon reflexes, no sensory/motor/autonomic dysfunction in upper limbs, full muscle power in upper limbs, and no neurological deficit noted in the dermatomal segment from C1 to T1.  Range of motion findings of the cervical spine were listed as forward flexion to 45 degrees (pain at 45 degrees); backward extension to 45 degrees (pain at 45 degrees); right lateral flexion to 45 degrees (pain at 45 degrees); left lateral flexion to 45 degrees (pain at 45 degrees); right rotation to 80 degrees (pain at 80 degrees); and left rotation to 80 degrees (pain at 80 degrees).  Repetition of three produced pain, weakness, lack of endurance, fatigue, and incoordination but no loss of range of motion.  

An April 2009 X-ray report revealed multilevel degenerative changes of the cervical spine, fusion of C5-6, straightening of the normal lordotic curvature of the cervical spine, and nonspecific calcification in the soft tissues of the left side of the neck.  An April 2009 CT report listed an impression of kyphosis with bony fusion at C5-6 and C6-C7, multilevel degenerative disk disease of the cervical spine with findings most pronounced at C6-7 where there was narrowing of the AP diameter on the left side of the spinal canal to 0.6 centimeters.  The examiner listed a diagnosis of status post spinal fusion surgery with degenerative joint disease.  It was indicated that the level of disability was mild. 

In a March 2011 VA spine examination report, the Veteran complained of pain, weakness, neck spasms, and functional limitation.  He reported fatigue, decreased motion, stiffness, weakness, spasm, and severe spine pain of the posterior neck with sharp and shooting pain that radiated from mid neck to bilateral arms.  He reported a frequency of pain from one to six days a week.  The examiner noted that there were incapacitating episodes for the cervical region for 1 week every 6 weeks lasting 7 days with the Veteran having bed rest with decreased activity per his private neurosurgeon.  It was noted that he could walk more than 1/4 of a mile but less than a mile.  On physical examination, the examiner noted normal posture and head position, normal gait, and kyphosis.  Objective abnormalities of the cervical sacrospinalis were listed as spasm, guarding, pain with motion, tenderness, and weakness. 

Range of motion findings of the cervical spine were listed as forward flexion to 20 degrees; backward extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right rotation to 30 degrees; and left rotation to 40 degrees.  The examiner noted objective evidence of pain with repetitive motion as well as additional limitation of range of motion that was listed as forward flexion to 10 degrees; backward extension to 10 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  The Veteran was indicated to have hyperactive reflexes of the upper extremities, normal right upper extremity findings, decreased pinprick as well as light touch sensation of the middle, third and small fingers on the left side, active movement on motor examination with no muscle atrophy, and positive Lasegue's sign.  A March 2011 X-ray report revealed C5-6 fusion changes, advanced spondylosis at C6-7 and C7-T1 levels, and neural foraminal stenosis.  The examiner, a VA neurosurgical PA-C with 22 years of experience, listed diagnoses of degenerative disc disease, spinal cord stenosis, ossification of cervical posterior longitudinal ligament (OPLL), foraminal stenosis, and C7 radiculopathy. 

After reviewing the claims file and evaluating the Veteran, the examiner noted that the Veteran has the diagnosis of OPLL with degenerative disc disease.  OPLL was indicated to be a well documented cause of cervical spinal stenosis and mylopathy.  It was noted to cause radiculopathy (compression of a nerve in the spine), which the examiner highlighted was listed as a diagnosis the record.  The Veteran was noted to have the continuous type in the neck and lumbar spine area with some decreased strength in his left hand and numbness.

In her September 2011 addendum, the VA examiner noted her review of the entire record and highlighted that evidence regarding incapacitating episodes from G. K., M. D., was in the file reflecting the frequency of the Veteran's incapacity. 

Additional VA treatment notes dated from 2010 and 2012 detailed continued complaints of neck pain and notations that he was taken medications as directed.  In November 2010, the Veteran indicated that he was given two steroid injections which helped with his neck pain.  He was noted to sustain a rupture of the distal biceps tendon lateral without any associated pain or loss of muscle strength in July 2011.

Analysis

I.  For the Time Period Prior to January 27, 2009

During this time period, the Veteran's cervical spine range of motion results documented in the evidence of record collectively reveal no more than slight overall limitation of cervical spine motion.  In fact, the Veteran was noted to have full range of cervical spine motion in the December 2000 VA examination report.  As such, the assignment of a rating in excess of 10 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2002).

Accordingly, the Board finds that the Veteran's service-connected cervical spine disability residuals do not warrant a rating in excess of 10 percent under Diagnostic Code 5290.  See 38 C.F.R. § 4.7 (2011).  The Board has reviewed the rating criteria in effect prior to September 26, 2003, and finds that there is no basis upon which to award the Veteran a rating in excess of 10 percent.  Other Diagnostic Codes for the cervical spine, which might provide for a higher disability rating, are not applicable.  

It is not shown that the Veteran's service-connected cervical spine disability includes symptoms of moderate intervertebral disc disease with recurring attacks.  Rather, the evidence shows intermittent exacerbations of intervertebral disc disease some radiating pain to the left shoulder and isolated notations of left C7 radiculopathy.  The Board is aware that a private physician found that the Veteran suffered from intervertebral disc syndrome with sciatica like pain as well as intermittent muscle spasm with severe recurring attacks with intermittent relief in a November 2000 statement of record.  Nevertheless, it must highlight that the physician was referring to MRI findings of both the lumbar and the cervical spine in that statement.  Acknowledgement is also given to the private treatment records dated in 2001 showing findings of severe neck pain, cervical HNP, and left cervicalgia.  However, those findings were clearly linked to an exacerbation caused by a February 2001 motor vehicle accident injury and the Veteran's neck pain was marked as stable in an August 2002 VA treatment note.  As such, evidence of record during this time period is not found to more nearly approximate moderate intervertebral disc syndrome with recurring attacks.  Additionally, there is no evidence of favorable ankylosis of the cervical spine or fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 (2002).

Under the revised provisions of Diagnostic Code 5293, effective only as of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective from September 23, 2002, to September 25, 2003).  During this time period, the Board notes that there are no objective compensable neurologic manifestations associated with the Veteran's service-connected cervical spine disability documented in the record.  Evidence of record also does not show findings of intervertebral disc syndrome with any incapacitating episodes during this time period.

The General Rating Formula essentially removes the subjectivity in determining the severity of any loss of motion, and under the revised criteria, the findings discussed at length above continue to support no more than a 10 percent evaluation for orthopedic symptoms, as there is no evidence that the Veteran suffers from forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis during this time period.  The General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  As discussed above, a 20 percent rating for right C7 radiculopathy associated with the Veteran's service-connected status post cervical discectomy with occasional positional pain has been assigned under Diagnostic Code 8512, effective September 26, 2003.  During this time period, there is no objective evidence of any additional increased neurological abnormalities associated with the Veteran's service-connected cervical spine disability.  

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evidence of record clearly does not reflect that he had any incapacitating episodes during this time period.  Thus, the assignment of any rating in excess of the already assigned 10 and 20 percent ratings is not warranted for the Veteran's service-connected cervical spine and associated upper extremity disabilities under the applicable rating criteria.

Based on the foregoing, an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected status post cervical discectomy with occasional positional pain during the time period prior to January 27, 2009.  The prior assignment of the separate 20 percent rating for right C7 radiculopathy (dominant) associated with the Veteran's service-connected status post cervical discectomy with occasional positional pain, effective September 26, 2003, has also been continued during this time period.  

II.  For the Time Period from January 27, 2009

As noted above, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The evidence set forth above reflects findings that would warrant entitlement to a 30 percent rating (as assigned in the January 2012 RO rating decision above) for orthopedic manifestations under the criteria of the General Rating Formula, as forward flexion of the cervical spine is shown to be limited to 10 degrees during this time period.  However, evidence of record during this time period does not show unfavorable ankylosis of the entire cervical spine.  As indicated above, the General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  A 20 percent rating for right C7 radiculopathy associated with the Veteran's service-connected status post cervical discectomy with occasional positional pain has already been assigned under Diagnostic Code 8512, effective September 26, 2003.  During this time period, there is no objective evidence of any additional increased neurological abnormalities associated with the Veteran's service-connected cervical spine disability.  The Board notes that these assigned ratings would result in a combined 40 percent evaluation under the combined ratings table at 38 C.F.R. § 4.25 (2011).

However, the Board has determined that the maximum 60 percent rating can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This method clearly results in the higher evaluation for the Veteran than using the General Rating Formula for Diseases and Injuries of the Spine.  Evidence of record, to include the January 2009 statement from the Veteran's private neurosurgeon, G. K., M. D., as well as the March 2011 VA examination report with September 2011 addendum, does reflect that the Veteran's service-connected cervical spine residuals resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months during this time period.  

Based on the foregoing, the assignment of a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected status post cervical discectomy with occasional positional pain, during the time period from January 27, 2009.  

The Board is cognizant that it has appeared to assign a significant escalation in the Veteran's rating from 10 percent to 60 percent as of January 27, 2009.  However, it must highlight that the Veteran's cervical spine residuals were rated separately prior to January 27, 2009, with a 10 percent evaluation assigned for his orthopedic manifestations and a 20 percent evaluation separately assigned for his neurological manifestations, while the 60 percent rating assigned from January 27, 2009, now encapsulates all of the Veteran's cervical spine symptomatology into one single rating. 

III.  Additional Considerations 

The Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 and 60 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion and functional limitation during the time periods in question.  The Board notes that the multiple VA examination findings of record detailed objective evidence of pain on motion as well as additional limitation of motion following repetitive motion and noted that there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  However, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 10 and 60 percent ratings during the time periods prior to and from January 27, 2009.  

The Veteran also submitted hearing testimony as well as multiple written statements from himself and his former spouses discussing the severity of his service-connected cervical spine disability.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased cervical spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased cervical symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of additional increased cervical spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the schedular criteria for the assignment of a rating of 60 percent, but no greater, for status post cervical discectomy with occasional positional pain have been met, effective January 27, 2009.  However, the Veteran's claims for entitlement to an initial rating in excess of 10 percent for status post cervical discectomy with occasional positional pain prior to January 27, 2009, and for entitlement to a rating in excess of 60 percent from January 27, 2009, must be denied.  The prior assignment of the separate 20 percent rating for right C7 radiculopathy (dominant) associated with the Veteran's service-connected status post cervical discectomy with occasional positional pain, effective September 26, 2003, has also been continued (only during the time period prior to January 27, 2009).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected cervical spine disabilities, nor has the Veteran or his representative so alleged.  In fact, VA treatment records dated in 2010 showed that the Veteran was retired after working in real estate.  The reason given for unemployment in the March 2011 VA spine examination was that real estate market down affecting his chosen profession as a broker.










								[Continued on Next Page]

ORDER

Entitlement to an initial evaluation in excess 10 percent for status post cervical discectomy with occasional positional pain for the time period prior to January 27, 2009, is denied. 

Entitlement to 60 percent rating, but no greater, is granted for status post cervical discectomy with occasional positional pain, effective January 27, 2009, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


